KAPSNER, Justice,
concurring and dissenting.
[¶ 68] I join in Parts IIA and B of the majority opinion.
[¶ 69] I respectfully dissent from Part IIC.
[¶ 70] Irish Oil alleges that during a phone conversation between its representative and Gerald Riemer, Riemer agreed to extend the date for the first bonus
payment on the leases. The amended complaint alleges:
Defendant Gerald Riemer intended for Plaintiff to rely on his fraudulent misrepresentation that he would extend the date for the first payment on the leases until June 15, 2008, so that he could lease his minerals and those of Joanne Johnson and Lillie J. Riemer to another company for a higher bonus payment.
[¶ 71] The proposed amended complaint asserted damages for the loss of the right to explore, capture and produce to market any oil, gas and other hydrocarbons under the leases, as well as the right to assign those rights under the leases. The proposed amended complaint also sought specific performance of the leases.
[¶ 72] This proposed action for deceit is an end-run around the statute of frauds.
[¶ 73] Section 9-06-04(3) directs:
9-06-0f Contracts invalid unless in writing — Statute of frauds. The following contracts are invalid, unless the same or some note or memorandum thereof is in writing and subscribed by the party to be charged, or by the party’s agent:
[[Image here]]
3. An agreement for the leasing for a longer period than one year, or for the sale, of real property, or of an interest therein. Such agreement, if made by an agent of the party sought to be charged, is invalid unless the authority of the agent is in writing subscribed by the party sought to be charged.
[¶ 74] There is nothing to establish Gerald Riemer’s authority to act on behalf of his sisters, and a telephone conversation is insufficient to modify written contracts under N.D.C.C. § 9-09-06.
[¶ 75] Irish Oil is a sophisticated dealer in mineral leases. It is, or should be, fully aware of the constraints of the statute of *733frauds. It had the simple, expedient solution of getting a written modification of the leases signed by the parties to the leases. In the absence of any evidence of compliance with the statute of frauds, the trial court was correct that justice did not require amendment to the complaint for purposes of seeking such relief. I would affirm the trial court’s denial of the motion to amend.
[¶ 76] Carol Ronning Kapsner